Dismissed; Opinion Filed September 18, 2017.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00940-CV

                                 JENNIFER LINK, Appellant
                                           V.
                                 DISCOVER BANK, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-02303-2016

                            MEMORANDUM OPINION
                         Before Justices Francis, Myers, and Whitehill
                                  Opinion by Justice Myers
       Before the Court is appellant Jennifer Link’s September 14, 2017 motion to dismiss this

appeal. We grant the motion. TEX. R. APP. P. 42.1(a)(1).

       We dismiss this appeal.




                                                  /Lana Myers/
                                                  LANA MYERS
170940F.P05                                       JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

JENNIFER LINK, Appellant                             On Appeal from the County Court at Law
                                                     No. 5, Collin County, Texas
No. 05-17-00940-CV        V.                         Trial Court Cause No. 005-02303-2016.
                                                     Opinion delivered by Justice Myers. Justices
DISCOVER BANK, Appellee                              Francis and Whitehill participating.

    In accordance with this Court’s opinion of this date, we DISMISS this appeal. We
ORDER Jennifer Link to bear the costs, if any, of this appeal.


Judgment entered this 18th day of September, 2017.




                                            –2–